By the Court.

Booth, Chief Justice.
Charles Draper was seized and possessed of an estate tail in one moiety; with a vested remainder in tail in the other moiety, to take effect in possession, upon the determination of Ratcliff’s estate tail. But as all the right, estate and interest of Charles Draper, in the devised premises, were afterwards taken in execution by the sheriff, and by him sold and conveyed to Samuel Draper, the defendant; the plaintiff, Charles Draper, can have no right or title whatever, to any part of said premises.
But suppose the proceedings under the judgment and execution, and the sale and deed by the sheriff, had not the effect to divest the title out of Charles Draper; yet, as he afterwards, by his deed, executed upon a sufficient consideration, “ sold and released all his right and estate in the said devised premises,” to Samuel Draper, he *360is now estopped by that deed, from setting up any claim or title to the premises in question, against the defendant.
The death of Rachel Ann Draper without issue, had no other effect than to determine the estate tail devised to her father, Rat-cliff; and to vest in possession, the remainder in tail limited to Charles, in the share of Ratcliff; the right to the possession of which, upon the death of Rachel Ann, passed to Samuel Draper, the defendant.
Judgment for defendant.